Exhibit 10.3

 



TERMINATION AND GENERAL RELEASE AGREEMENT

 

THIS TERMINATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made and
entered into as of May 25, 2018 (the “Effective Date”) by and between (i) Avant
Diagnostics, Inc. (the “Company”), and (ii) ________________ (“Investor”).

 

THE PARTIES ENTER INTO THIS AGREEMENT ON THE BASIS OF THE FOLLOWING FACTS,
INTENTIONS AND UNDERSTANDINGS:

 

A.  The Company and Investor entered into those certain securities purchase
agreements dated as of ______________ (collectively, the “Purchase Agreement”)
relating to the sale by the Company of its convertible promissory notes issued
on ____________ (collectively, the “Investment”).

 

B.  In connection with the Purchase Agreement, the Company and Investor entered
into those certain pledge agreement dated as of _____________ (the “Pledge
Agreement” and together with the Purchase Agreement, the “Prior Agreements”)
relating to the pledge of the Company’s assets in connection with the
Investment.

 

C.  The Company and Investor have agreed to enter into this Agreement (on the
terms and conditions set forth herein) in order to formally reflect the
termination of the Prior Agreements and the release of all rights, obligations
and claims thereunder, including the release of all security interests on the
Company’s assets.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION OF THE FOREGOING AND THE MUTUAL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH HEREIN, AND
OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
HEREBY ACKNOWLEDGED, THE COMPANY AND INVESTOR, INTENDING TO BE LEGALLY BOUND
HEREBY, AGREE AS FOLLOWS:

 

1.  Termination.

 

(a)  The Company and Investor hereby acknowledge and agree that as of the
Effective Date, (i) the Prior Agreements are hereby terminated in its entirety
and shall be of no further force or effect, (ii) the security interests granted
by the Pledge Agreement are hereby terminated and shall have no further force or
effect and (iii) neither Buyer nor Seller shall have any further rights or
obligations under the Prior Agreements. The Investor hereby authorizes the
Company or his/her/its representatives to take all actions as they determine in
their sole discretion to discharge and release any and all security interests,
pledges, liens, and other encumbrances (“Encumbrances”) held by Investor on the
Company’s assets.

 

(b)  On the Effective Date, Investor, on its own behalf and on behalf of its
affiliates, investors, members and other interest holders (each, a “Releasing
Party” and, collectively, the “Releasing Parties”), does hereby completely,
unconditionally and irrevocably release the Company and the Company’s current
and former officers, directors, attorneys, accountants, agents, financial
advisors and other representatives, and the Company and each of their respective
heirs, successors and permitted assigns (each, a “Releasee” and, together, the
“Releasees”) from and with respect to any and all claims, obligations, suits,
judgments, damages, rights, causes of action, demands, debts and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity or otherwise (collectively, the “Claims”),
that such Releasing Party is entitled to assert against any of the Releasees,
based in whole or in part upon any act or omission, transaction, agreement,
event or occurrence taking place on or before the Effective Date, in any way
relating to any Releasee, to the extent relating to or arising out of, or in any
way connected with, any of the following (including, in each case and without
limitation, any rights of Investor and/or any duties or obligations of Company
thereunder): (i) the Prior Agreements; (ii) each other document or agreement
executed or entered into by the Company or Investor with respect to the
transactions contemplated by the Prior Agreements; (iii) the security interests
granted pursuant to the Pledge Agreement; or any documents or agreement relating
to any of the foregoing.

 



 -1- 

 



 

(c)  It is a further condition of the consideration hereof and is the intention
of each Releasing Party in executing this instrument that the same shall be
effective as a bar as to each and every claim, demand and cause of action
hereinabove specified and, in furtherance of this intention, such Releasing
Party hereby expressly waives any and all rights or benefits conferred by any
provision of law that prevents the release of unknown claims and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and conditions including, without limitation,
those relating to unknown and unsuspected claims, demands and causes of actions,
if any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified.

 

2. Waiver of Claims.

 

(a)  This Agreement shall be effective as a bar to each and every claim, demand
and cause of action hereinabove specified.

 

(b)  Each Releasing Party acknowledges that such Releasing Party may hereafter
discover claims or facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, such Releasing Party hereby
waives any rights, claims or causes of action that might arise as a result of
such different or additional claims or facts and acknowledges that this waiver
is a material inducement to and consideration for each Releasing Party’s
execution of this Agreement.

 

(c)  Each Releasing Party warrants and represents that it has not heretofore
assigned or transferred to any person not a party to this Agreement any released
matter or any part or portion thereof and such Releasing Party shall defend,
indemnify and hold harmless the Releasees from and against any claim (including,
without limitation, the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) based on or in connection with or
arising out of any such assignment or transfer made, purported or claimed.

 

3.  Indemnification. Each of the Releasing Parties hereby jointly and severally
agrees to indemnify and hold harmless the Releasees from and against any and all
losses, liabilities, claims, actions, suits, damages, fines, penalties, costs
and expenses, including the costs of correcting any non-compliance, legal fees
and disbursements, whether now existing or arising in the future (collectively,
“Losses”) incurred by any Releasee and arising directly or indirectly from, or
in connection with, any breach of any representation, warranty or covenant of
any Releasing Party contained in this Agreement and the Releasing Parties
jointly and severally agree to pay, in addition to such other damages as any
Releasee may sustain as a direct or indirect result of such violations, all
attorneys’ fees and costs reasonably incurred by such Releasee.

 

4. Covenant Not to Sue.

 

(a)  Each of the Releasing Parties hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each of the Releasees that
it will not sue or bring any action or proceeding (at law, in equity, in any
regulatory, mediation or arbitration proceeding or otherwise) against any
Releasee on the basis of any of the Claims released hereby.

 



 -2- 

 



 

(b)  Each of the Releasing Parties hereby agrees that this Agreement and the
covenant not to sue set forth herein may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding that may be instituted, prosecuted or attempted in breach of
the provisions of this Agreement. Each of the Releasing Parties hereby agrees
that no fact, event, circumstance, evidence or transaction that could now be
asserted or that may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of this Agreement and the covenant not
to sue set forth herein.

 

(c)  It is hereby understood and agreed that the acceptance of this Agreement by
Seller shall not be deemed or construed as an admission of liability of any
nature whatsoever arising from or related to the subject of this Agreement.

 

5.  Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to that
body of laws pertaining to conflict of laws.

 

6.  Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces all prior negotiations and agreements between the
parties, whether written or oral. Each party acknowledges that no party has made
any promise, representation, or warranty whatsoever, express or implied, not
contained herein concerning the subject matter hereof.

 

7.  No Assignment; Successors and Assigns. No party to this Agreement may assign
any of its rights or delegate any of its obligations under this Agreement, by
operation of law or otherwise, without the prior written consent of the other
parties to this Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

8.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement. This Agreement
may be executed and delivered by facsimile or other means of electronic delivery
and upon such delivery the signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

 

9.  Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such provision will be enforced to the maximum extent possible given
the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the foregoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court of competent
jurisdiction shall be binding, then the parties hereto agree to substitute such
provision(s) with suitable and equitable provision(s).

 

 -3- 

 

 

IN WITNESS WHEREOF, the Company and Investor have each executed this Agreement
as of the Effective Date.

 



  “INVESTOR”             By:
                                                                               
Name:     Title:           “COMPANY”       Avant Diagnostics, Inc.         By:
       Name:     Title:  

 



 -4- 

 